Citation Nr: 0616423	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a nonservice-connected death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June 1946 to August 1949 
with the Philippine Scouts.  He died on July [redacted], 2002.  The 
appellant is the veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death, a nonservice-connected death pension, 
and entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran had active service with the Philippine Scouts 
from June 1946 to August 1949.

2.  The veteran died on July [redacted], 2002.

3.  The cause of the veteran's death was not incurred in or 
aggravated by his active service, or during any applicable 
presumptive period following service, and his service-
connected pulmonary tuberculosis did not cause or contribute 
to his death.

4.  The veteran did not have any claims pending before VA at 
the time of his death 


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in or 
aggravated by his active service or during any presumptive 
period, and no service-connected disability caused or 
contributed to the cause of his death.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2005).

2.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized active 
service.  38 U.S.C.A. § 107(b) (West 2002); 38 C.F.R. 
§ 3.40(b) (2005).

3.  There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in September 2002 and December 2003.  These letters 
informed her of the requirements to establish service 
connection for the cause of the veteran's death.  She was 
advised of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to her claims to VA.  
The VCAA notification was issued prior to the initial adverse 
decision of October 2002.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of death.  The letters specifically informed her of the type 
of evidence necessary to establish this claim.  However, she 
was not informed of the type of evidence necessary to 
establish an effective date for the award of her 
compensation.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (Where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby.)  In that regard, as 
the Board concludes below that the veteran's cause of death 
was not linked to his active service, any presumptive period, 
or any service-connected disorder.  Therefore, the issue of 
determining an effective date is rendered moot.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the appellant identify all pertinent treatment 
records.  The appellant has only identified post-service 
private treatment.  These records have been obtained and 
associated with the claims file.  Thus, further development 
of the identified evidence is not warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical 
opinion regarding the causes of the veteran's death was 
obtained in November 2002 and has been associated with the 
claims file.  

The appellant was given an opportunity to request a hearing 
before VA.  She declined such an opportunity.  Based on the 
above analysis, the Board concludes that further development 
of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Regarding the issues of entitlement to a nonservice-connected 
death pension and entitlement to accrued benefits, as 
discussed below these claims must be denied as a matter of 
law as there is no legal entitlement to such benefits, or the 
claim lacks legal merit.  Therefore, VA must refrain from 
providing assistance with these issues.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d)(1); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For a veteran who has served 
during a period of war, and cardiovascular-renal disease has 
become manifest to a degree of ten percent disabling within 
one year of his or her separation from active military 
service; such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), (4), 3.309(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially to the cause of death, that it combined to cause 
death, or that it aided or lent assistance to the cause of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has argued that the veteran's cause of death 
was incurred during or soon after his active service.  
Specifically, she had asserted that the veteran's service-
connected pulmonary tuberculosis caused or significantly 
contributed to his cause of death.  Although a lay person is 
competent to testify as to his or her experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The service medical records reveal that the veteran was given 
an entrance physical examination in May 1946.  At that time, 
his lungs, abdomen, viscera, and cardiovascular system were 
found to be normal.  In January 1947, the veteran was treated 
for cellulitis of the right arm due to a reaction from a 
penicillin shot.  In April 1949, the veteran was 
hospitalized.  On initial physical examination, the lungs 
were noted to be clear and his heart was "strong regular no 
murmur."  However, chest X-rays revealed the existence of 
pulmonary tuberculosis.  The final diagnoses were chronic, 
bilateral pulmonary tuberculosis (reinfection type) that was 
active and moderately advanced, mild intestinal hookworm 
infection, and mild intestinal amebiasis (amebic dysentery).  
The veteran was given a military discharge due to his medical 
disability resulting from his pulmonary tuberculosis.

A VA compensation examination was provided to the veteran in 
October 1950.  On examination, the abdomen was normal.  The 
diagnosis was pulmonary tuberculosis (reinfection type) that 
was active and moderately advanced with slight symptoms.

During his lifetime the only disability granted service 
connection was pulmonary tuberculosis.  At the time of his 
death, this disorder was rated as 30 percent disabling.  The 
last VA compensation examination provided to the veteran was 
in October 1995.  The veteran complained of some exertional 
dyspnea and occasional cough, but his symptoms were reported 
to be stable.  He denied having hemoptysis, excessive sputum, 
or a protracted cough.  On examination, the lungs were clear.  
A chest X-ray revealed linear strands and nodules in both 
apical and subapical regions.  The radiologist's assessment 
was old granulomatous changes.  The examiner's diagnosis was 
moderately advanced pulmonary tuberculosis that was now 
inactive.  

The veteran was hospitalized in late July 2002 with 
complaints of swollen lower extremities that had begun seven 
months before.  Four months before his admission, he 
developed gradual enlargement of his abdomen.  On 
examination, his chest and lungs revealed symmetrical chest 
expansion and were "clear.  There was negative bowel sounds, 
rales, or wheezes.  A chest X-ray revealed minimal pulmonary 
tuberculosis, with both upper lungs "fibrocaclfic."  Also 
present were elevated diaphragm, increased basal markings, 
and blunted left costophrenic angle that was found to suggest 
minimal hydrothorax.  X-ray of the abdomen revealed findings 
suggestive of ascites.  The admitting diagnosis was massive 
ascites secondary to congestive heart failure versus renal 
disorder.  The day following the veteran's admission, he 
died.  The final diagnoses were congestive heart failure 
(Class IV), ischemic cardiomyopathy, ischemic heart disease, 
ileus (bowel obstruction), massive ascites (fluid in the 
abdomen), minimal hydrothorax, and minimal pulmonary 
tuberculosis.

A Certificate of Death indicated that the veteran died on 
July [redacted], 2002.  The immediate cause of death was noted to be 
congestive heart failure (Class IV).  The antecedent cause of 
death was ischemic cardiomyopathy.  The underlying cause of 
death was ischemic heart disease and Ileus.  Other 
significant conditions contributing to death were massive 
ascites, minimal hydrothorax, and minimal pulmonary 
tuberculosis.

The RO obtained a VA medical opinion in November 2002.  This 
physician indicated that she had reviewed the medical history 
contained in the claims file.  She opined:

Review of medical records of [the 
veteran's] last confinement show that the 
main problem was congestive heart failure 
probably secondary to ischemic 
cardiomyopathy.  There was nothing in the 
medical records that would point to 
[pulmonary tuberculosis] as contributory 
to the [veteran's] subsequent demise.  
Xray readings show minimal fibrocalcific 
densities, both upper lung fields, 
indicating inactive [pulmonary 
tuberculosis].  Therefore, the [pulmonary 
tuberculosis] shown in terminal records 
are not deemed significant enough to have 
contributed to the veteran's death which 
was primarily due to a cardiac pathology.

The service medical records reveal that the veteran was not 
treated or diagnosed with congestive heart failure, ischemic 
cardiomyopathy, ischemic heart disease, ileus, ascites, or 
minimal hydrothorax during active service, or within one year 
of his separation from active service.  The veteran did test 
positive for parasites during active service, but the 
intestinal and abdominal abnormalities noted at the time of 
his death were not attributed to parasites, but instead to 
congestive heart failure.  Both the veteran's treating 
physician in July 2002 and the VA physician's opinion of 
November 2002 provided such opinions.  In addition, the VA 
examinations soon after separation from active service in 
October 1950 did not report the existence of any abdominal 
parasites or other abnormalities associated with the abdomen.

The medical evidence has clearly associated the veteran's 
causes of death, to include his abdominal abnormalities, with 
his congestive heart failure and ischemic heart disease.  
Both the hospital records in July 2002 and the Certificate of 
Death noted "minimal" pulmonary tuberculosis.  However, 
based on the X-ray findings and the VA medical opinion of 
November 2002, this reference appears to be regarding the 
existence of changes to the lungs due to past active 
infection of pulmonary tuberculosis.  There is no evidence in 
the chest X-ray or treatment records that the veteran's 
pulmonary tuberculosis was active at the time of his death.

Based on the conditions listed on the Certificate of Death, 
the veteran's treating physician in July 2002 appears to find 
that the minimal lung changes associated with tuberculosis 
contributed to the veteran's death.  However, this physician 
failed to provide any reasons and bases for this opinion, nor 
did this physician review the medical history contained in 
the claims file.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (A medical opinion is immaterial when there is no 
indication that the physician reviewed the medical history or 
any other relevant documents, which would have enabled him or 
her to form an opinion on service connection.)  The VA 
physician that provided an opinion in November 2002 reviewed 
the treatment and hospitalization records and did not find 
that the pulmonary tuberculosis had contributed to or 
influenced in any significant way the veteran's death.  This 
physician based her opinion on the fact that the terminal 
hospitalization treatment was only for the veteran's heart 
disability.  A review of the hospitalization records supports 
this finding.  As the treating physician of July 2002 did not 
provide any reasons and bases to associate the veteran's 
pulmonary tuberculosis with the veteran's death, nor do the 
contemporaneous treatment records indicate any treatment or 
complications from the tuberculosis, the Board finds that 
this private physician's opinion on the Certificate of Death 
carries little probative weight.  More probative weight is 
given to the VA physician's opinion which was based on a 
review of the contemporaneous medical history, provides a 
reasons and bases for her opinion, and is supported by the 
treatment records for the veteran's terminal hospitalization 
in July 2002.

The appellant has contended that the veteran's cause of death 
in July 2002 was either service-connected or that his 
service-connected pulmonary tuberculosis materially 
contributed to the cause of his death.  As a lay person, the 
appellant does not have the medical expertise to diagnose 
disorders affecting internal organs, nor does she have the 
expertise to determine the etiology of diseases affecting 
internal organs.  Therefore, her opinion carries little 
probative weight.

In sum, the most probative medical evidence does not 
establish that the cause of the veteran's death was incurred 
or aggravated during his military service or within any 
applicable presumptive period.  Nor does it establish that 
the veteran's service-connected pulmonary tuberculosis caused 
or contributed to the cause of his death.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to a Nonservice-connected Death Pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

A veteran, who served during World War II, and his surviving 
spouse, are eligible for nonservice-connected disability and 
death pensions.  It appears that the veteran's active service 
period would meet the requirements for service during World 
War II.  See 38 C.F.R. § 3.2(d).  However, the record 
indicates that the veteran's active service was with the 
Philippine Scouts from June 1946 to August 1949.  According 
to the provisions of 38 U.S.C.A. § 107(b) and 38 C.F.R. 
§ 3.40(b), a veteran who enlisted or reenlisted in Philippine 
Scouts in the Regular Army between October 6, 1945 and June 
30, 1947 are only eligible or entitled to VA compensation and 
dependency and indemnity compensation.  They are not eligible 
for VA nonservice-connected pensions.  Therefore, as a matter 
of law, the Board must deny the appellant's claim for a death 
pension as the veteran did not have the required type of 
active service.  See Sabonis, supra. 


Accrued Benefits

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311.  The 
standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310.  
Issues involved in a claim for DIC are decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106.

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121.  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death."  Zevalkink, 102 F.3d at 
1242 (holding that accrued benefits are amounts "due and 
unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  See also, Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) ("a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.")  

A review of the claims files indicates that he veteran did 
not have any outstanding claims, formal or informal, or 
appeals for compensation or pension before VA at the time of 
his death.  The appellant has failed to make any specific 
allegations regarding what specific claims the veteran had 
filed and were still outstanding at the time of his death.  
Therefore, as the appellant's claim was not derived from a 
claim that the veteran had pending at the time of his death, 
it must be denied for a lack of legal merit.  Sabonis, supra.

(Continued on next page.)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a nonservice-connected pension for a surviving 
spouse is denied.

Entitlement to accrued benefits is denied.


____________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


